Citation Nr: 0301808	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  He died on February [redacted], 2000; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied 
the appellant claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant disagreed 
and this appeal ensued.  


FINDINGS OF FACT

1.  The veteran died in February 2000 from congestive heart 
failure, due to pneumonia, which was due to the underlying 
cause of cerebrovascular accident.  Significant conditions 
contributing to death but not resulting in the underlying 
cause of death were possible myocardial infarction, diabetes 
mellitus, hypertension, and spinal stenosis.  The causes of 
the veteran's death began many years after service and were 
not caused by any incident of service.  

2.  At the time of his death, service connection had been 
established for anxiety disorder with schizoid features, 
residuals of a fracture of the left foot and ankle, a scar of 
the right knee, a scar of the left knee, and bronchitis.  The 
established service-connected conditions did not cause or 
substantially or materially contribute to his death.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from March 1953 to March 
1956.  He was treated for an upper respiratory infection in 
December 1952 and acute bronchitis in November 1953.  He was 
discharged with several conditions noted, including chest 
pain and dyspnea in 1953 after strenuous exercise, occasional 
dizzy attacks, painful feet, leg cramps, gonorrhea, and 
nervous trouble, but no other respiratory, cardiological, or 
neurological complaints or history.  

Service connection for bronchitis was established from May 
1973 with a 0 percent rating.  VA examinations from the 1970s 
show diagnoses of mild bronchitis.  Effective in December 
1991, the rating for bronchitis was increased to 10 percent.  
On VA examination from August 1992, the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD) that was 
mild based on the history and lab data.  In November 1992, in 
connection with a prior claim, the veteran testified before 
the RO that he sometimes had a coughing attack that caused 
him to pass out.  

Private treatment records from a treating doctor, Dr. Jorge 
Salazar, and consulting doctors have been obtained.  On 
initial treatment in March 1994, it was noted that the 
veteran had a history of asthma and attacks generally 
associated with upper respiratory infection symptoms.  Lung 
examination revealed scattered rhonchi and wheezes.  The 
impression was of chronic obstructive pulmonary disease 
(COPD) in relatively good shape.  Pulmonary function testing 
that month showed FEV-1 of 73 percent of the predicted value; 
FEV-1/FVC was 92 percent of predicted.  

In December 1996, on the last VA examination of the veteran, 
in this case involving mental disorders, the diagnoses were a 
history of alcohol abuse, in remission; mixed personality 
traits, including some dependent traits; leg problems with 
chronic pain; back problems; insulin-dependent diabetes 
mellitus; and hypertension.  

Records from 1998 show ongoing complaints of a cough.  On 
follow-up treatment for chronic cough, the doctor wondered if 
the cough was secondary to gastroesophageal reflux, and he 
prescribed Prevacid.  In April 1998, pulmonary function test 
results were within normal limits; pre-bronchondilator 
results were an FEV-1 of 87 percent of the predicted value, 
and post-bronchodilator results were an FEV-1 of 92 percent 
of the predicted value.  He was seen in November 1998 for a 
severe cough for the past few weeks; the impression was 
bronchitis complicating an upper respiratory infection.  By 
January 1999, the chronic cough appeared to have improved 
with the Prevacid.  In February 1999, his cough had been 
reportedly under excellent control, until a recent cold.  He 
had a severe cough in April 1999, with a diagnosis of acute 
bronchitis and sinusitis.  By May 1999, the cough had 
resolved, but he still had some mild upper respiratory 
symptoms; there were slightly decreased breath sounds 
throughout the lungs and fine inspiratory rales at the base, 
but breath sounds were otherwise clear.  By then, his asthma 
was in good control.  He had a viral upper respiratory 
infection in June 1999.  Asthma was stable in September 1999.  
On hospitalization in October 1999 for a cerebrovascular 
accident, his lungs had scattered rhonchi; X-rays however 
showed the lung fields free of active infiltrate.  In 
December 1999, his respiratory problems were stable.

Dr. Salazar's records from January 2000 show that the veteran 
presented with a dry cough and dry throat; there were clear 
breath sounds throughout the lungs.  The impression was that 
the veteran had developed a viral upper respiratory 
infection. 

The veteran was hospitalized in January 2000 due to acute 
onset of left-sided weakness and slurred speech.  Of note, on 
admission, examination of his lungs revealed mostly clear 
breath sounds throughout, and he was diagnosed only with a 
history of asthma.  His neurologic condition deteriorated 
despite treatment, and then he developed acute respiratory 
decompensation and acutely developed bibasilar infiltrates.  
During the course of treatment for the increasing respiratory 
distress, an initial impression was respiratory failure to 
aspiration pneumonia versus bacterial pneumonia.  He died in 
February 2000.  The hospital death rendered final diagnoses 
of acute right brain cerebrovascular accident; acute brain-
stem cerebrovascular accident; thoracic syrinx possibly 
contributing to neurologic deficits; aspiration pneumonia 
secondary to the above; septic shock secondary to the above; 
possible myocardial infarction secondary to stress associated 
to the above; renal failure secondary to the above; 
longstanding type II diabetes mellitus, insulin-requiring 
with hyperglycemia; prostate cancer, status post 
transurethral resection of the prostate; chronic spinal 
stenosis; COPD/asthma; mitral regurgitation; hypertensive 
cardiomyopathy with concentric left ventricular hypertrophy; 
longstanding hypertension; osteoarthritis; chronic neuralgia 
of the left leg, presumably associated with spinal stenosis; 
history of peptic ulcer disease; extremely painful muscle 
spasticity related to recent cerebrovascular accident and/or 
spinal stenosis; longstanding of cerebrovascular disease with 
multiple prior cerebrovascular accidents; persistent 
hematuria possibly associated with prostate cancer; right 
bundle branch block; patent foramen ovale; herniated lumbar 
disk contributing to spinal stenosis; diffuse central nervous 
system microvascular disease; prior history of heavy tobacco 
use; and history of prior alcohol use.

On an accompanying diagnosis summary sheet, the primary 
diagnosis was unspecified cerebral artery occlusion with 
cerebral infarction.  Secondary diagnoses were pneumonitis 
due to inhalation of food or vomitus; acute respiratory 
failure; unspecified septicemia; mitral valve disorder; 
dysphagia; spastic hemiplagia and hemiparesis; chronic 
organic brain syndrome; unspecified osteoarthrosis; type II 
diabetes mellitus; essential hypertension; asthma, 
unspecified type, without status asthmaticus; hyperplasia of 
prostate; and spinal stenosis.  

The death certificate, certified by the veteran's treating 
doctor, Dr. Salazar, indicated that the immediate cause of 
death was congestive heart failure, due to or as a 
consequence of pneumonia, which was due to or as a 
consequence of the underlying cause of cerebrovascular 
accident.  The only significant conditions listed as 
contributing to death but not resulting in the underlying 
cause of death were possible myocardial infarction, diabetes 
mellisuts, hypertension, and spinal stenosis.

At the veteran's death, service connection had been 
established for anxiety disorder with schizoid features 
(rated 30 percent), residuals of a fracture of the left foot 
and ankle (rated 20 percent), bronchitis (10 percent), a scar 
of the right knee (noncompensable), and a scar of the left 
knee (also noncompensable). 

In a May 2000 letter, Dr. Salazar opined "that [the 
veteran's] chronic bronchial condition was more likely than 
not a significant contributing factor to his pulmonary 
decompensation and, therefore, acted to significantly hasten 
his death."

The case was submitted to a VA doctor, Dr. Rita Laracuente, 
who prepared an opinion in June 2000.  She opined that the 
veteran's bronchitis was not of such severity and of a 
progressive nature as to materially influence his death 
because the main problem was a neurological problem and he 
had had a history of previous neurological problems.  She 
stated that, actually, the aspiration pneumonia was secondary 
to the cerebrovascular accident; he had been doing quite well 
until he developed bronchopneumonia, and his condition 
deteriorated until he expired.  She also concluded that, 
irrespective of co-existing conditions, it was likely that 
the veteran's primary cause of death was so overwhelming that 
eventual death could have been anticipated.  As for whether 
the veteran's bronchitis casually shared in producing death 
or bore a causal relationship, Dr. Laracuente indicated that 
it could have helped a little bit, but according to the 
chart, it sounded more like the aspiration pneumonia was the 
cause of his death which was secondary to the advancing 
cerebrovascular accident.

Another of the veteran's treating doctors, Dr. Douglas L. 
Prisco, wrote in September 2000 that he had treated the 
veteran in the 1980s prior to the veteran's moving to 
Florida.  He suffered from chronic bronchitis with mucus 
production each year; he had had tussive syncope once, 
passing out and breaking his ankle.  The doctor had 
recommended that the veteran move to a warmer climate to 
reduce the coughing and exacerbations of bronchitis.  

The RO requested a medical opinion in June 2001 from VA's 
health services division (the Under Secretary for Health 
(Patient Care Services).  The request sought an opinion as to 
"whether the veteran's service-connected asthma/bronchitis 
is in any way related to his death from aspiration 
pneumonia" and sought comment as to "whether the bronchitis 
could have hastened his demise."  

Upon review of the medical records "in detail," Dr. Pamela 
Steele wrote in July 2001 at to whether bronchitis was a 
contributory cause of death "that it is most likely that the 
veteran's aspiration pneumonia due to [cerebrovascular 
accident] was the cause of death.  The history of bronchitis 
is not causally related."



II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the appellant of the evidence 
necessary to substantiate her claim.  She has been informed 
of her and the VA's respective responsibilities for providing 
evidence.  Pertinent records and medical opinions have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (2001); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. 
§§ 1110, 1112 (West 1991 & Supp. 2002) (setting forth 
criteria for establishing service connection).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), (b), 
(d).  Direct service connection for a disability that is not 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, according to the death certificate, the 
immediate cause of death was congestive heart failure, due to 
pneumonia, which was due to the underlying cause of 
cerebrovascular accident.  Significant conditions 
contributing to death but not resulting in the underlying 
cause of death were possible myocardial infarction, diabetes 
mellitus, hypertension, and spinal stenosis.  Service 
connection is not established for any of these conditions.  
Nor is there any evidence in the service medical records or 
in any of the ensuing medical records, including the records 
pertaining specifically to the circumstances immediately 
surrounding the veteran's hospitalization and death in early 
2000, that any condition listed on the death certificate was 
incurred in or aggravated by service or any incident of 
service.

The record shows that the veteran was hospitalized in January 
2000 after a history of cerebrovascular accidents and other 
significant medical conditions.  During this hospitalization, 
his condition deteriorated as a result of the consequences of 
the neurological deficits associated with the precipitating 
cerebrovascular accident.  He went into respiratory distress 
and suffered aspirational pneumonia attributable to the 
cerebrovascular accident.  This respiratory condition is 
separate from the bronchitis for which service connection has 
been in effect for many years, and there is no competent 
medical evidence that these respiratory conditions are the 
same.  

The appellant contends, however, that the veteran's 
longstanding service-connected bronchitis contributed 
materially to the veteran's death.  In support of that claim, 
she submits a letter from the veteran's treating doctor, Dr. 
Salazar, who opined "that his chronic bronchial condition 
was more likely than not a significant contributing factor to 
his pulmonary decompensation and, therefore, acted to 
significantly hasten his death."  The Board notes that it is 
not bound to accept the opinion of a treating doctor, but it 
must nevertheless provide adequate reasons or bases for its 
conclusion not to accept such an opinion.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

The RO has obtained two contrary medical opinions.  Dr. 
Steele wrote "that it is most likely that the veteran's 
aspiration pneumonia due to [cerebrovascular accident] was 
the cause of death" and that the "history of bronchitis is 
not causally related."  Dr. Laracuente opined (1) that the 
bronchitis was not so severe or of such a progressive nature 
as to have materially influence his death; (2) that the 
aspiration pneumonia was secondary to the cerebrovascular 
accident; and (3) that irrespective of co-existing 
conditions, the primary cause of death was so overwhelming 
that eventual death could have been anticipated.  While 
noting that the bronchitis could have helped a little bit, 
the aspiration pneumonia secondary to the cerebrovascular 
accident was the cause of death.  With respect to Dr. 
Laracuente's statement that the service-connected bronchitis 
may have helped a little bit in causing death, that statement 
indicates a casual connection between bronchitis and the 
veteran's death, not a causal connection.  The pertinent 
regulation specifically clarifies that it is not sufficient 
to show that a service-connected disability "casually shared 
in producing death"; there must be a showing of a "causal 
connection."  38 C.F.R. § 3.312(c)(1).

The Board also finds that the service-connected bronchitis 
was not a primary or contributory cause of death because the 
bronchitis was of a static nature.  A 10 percent rating had 
been in effect since 1991, and the record shows that the 
veteran had been seeking treatment in 1999 and 2000 for a dry 
cough and some symptoms, but that there was no indication 
that the condition had worsened from previous assessments of 
mild bronchitis.  Thus, the record shows that his service-
connected bronchitis had been static for many years.  See 
38 C.F.R. § 3.312(c)(2).  

The treatment record and the medical opinions from Dr. 
Laracuente and Dr. Steele clearly show that the veteran's 
cerebrovascular accident and resulting aspiration pneumonia 
were of such an overwhelming nature that that eventual death 
could have been anticipated irrespective of co-existing 
conditions.  Although the treating doctor, Dr. Salazar, 
states that bronchitis was a significant contributing factor 
and hastened (i.e., accelerated) death, it has not been shown 
that the veteran's bronchitis was of itself of a progressive 
or debilitating nature.  See 38 C.F.R. § 3.312(c)(4).

Moreover, while the veteran's bronchitis affected vital 
organs (his lungs), there is no evidence that the bronchitis 
in and of itself had resulted in debilitating effects or 
general impairment of health to an extent that would render 
the veteran materially less capable of resisting the effects 
of other disease primarily causing death.  In fact, as the 
treatment records from Dr. Salazar's office and consulting 
doctors show, the veteran's bronchitis was generally under 
good control, albeit with ongoing symptoms and 
manifestations.  Other conditions (both cardiological and 
neurological) had been noted as primarily impairing the 
veteran's general health.  See 38 C.F.R. § 3.312(c)(3).

Thus, Dr. Salazar's opinion supporting the appellant's claim 
is specifically countered by two medical opinions that 
involved detailed review of the record.  The Board also notes 
that in the death certificate, Dr. Salazar listed the causes 
of death as well as several contributing factors, but he did 
not refer to the service-connected bronchitis.  Thus, Dr. 
Salazar's May 2000 opinion is contradicted somewhat by the 
death certificate that he also certified.

The Board notes that the April 2000 rating decision also 
denied a claim for entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  That section provides that a surviving spouse is 
entitled to receive certain benefits as though the veteran's 
death were service-connected, if the veteran, at the time of 
death, was in receipt of or entitled to receive compensation 
for a service-connected disability rated totally disabling 
continuously for 10 or more years immediately preceding 
death.  The appellant on appeal is not arguing that she is 
entitled to DIC benefits under the provisions of section 1318 
and has not alleged that the veteran was in receipt of a 
total rating for service-connected disability or that he was 
entitled to be in receipt of such a rating for 10 or more 
years before his death.  Thus, the instant case is not 
subject to the stays or the recently revised stay order of 
the United States Court of Appeals for the Federal Circuit 
involving claims under 38 U.S.C.A. § 1318 and pertinent 
regulations.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 02-
7357, -7390 (Fed. Cir. Jan. 10, 2003), revising the stay 
imposed in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001). 

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFFREY J. SCHUELER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

